     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.213 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KENNETH K. KIMES,                              Case No.: 3:21-cv-0124-CAB-AHG
      CDCR #V-80313,
12
                                        Plaintiff,   ORDER:
13
                          vs.                        1) GRANTING MOTION TO
14
                                                     PROCEED IN FORMA PAUPERIS
15                                                   [ECF No. 2]; and
      RANDOLPH; MS. ALLEN; MARCUS
16    POLLARD; KATHLEEN ALLISON;                     2) DISMISSING COMPLAINT
17    SGT DIAZ; K. COWART; R.                        PURSUANT TO 28 U.S.C. § 1915(e)(2)
      BARENCHI; HELEN NORRIS; A.                     AND § 1915A(b)(1)
18    BOSIO; P. MEJIA; C. DOMINGO;
19    ALMA MARTINEZ,
20                                   Defendants.
21
22         KENNETH K. KIMES (“Plaintiff”), incarcerated at the Richard J. Donovan
23   Correctional Facility located in San Diego, California, is proceeding pro se in this case
24   with a civil rights Complaint filed pursuant to 22 U.S.C. § 1983 (ECF No. 1).
25         Plaintiff has not prepaid the $402 civil filing fee required by 28 U.S.C. § 1914(a);
26   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
27   U.S.C. § 1915(a) (ECF No. 2).
28   ///

                                                                              3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.214 Page 2 of 14



 1   I.     Motion to Proceed IFP
 2          All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $402.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 8   proceed IFP remains obligated to pay the entire fee in increments or “installments,”
 9   Bruce v. Samuels, 577 U.S. 82, 84 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th
10   Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
11   § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
23
24
     1
25      For civil cases filed before December 1, 2020, the civil litigant bringing suit must pay the $350 statutory
     fee in addition to a $50 administrative fee. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,
26   District Court Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The $50 administrative fee does not apply to
     persons granted leave to proceed IFP, however. Id. This administrative fee increased to $52 for civil cases
27   filed on or after December 1, 2020, but that portion still does not apply to persons granted leave to proceed
     IFP. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule,
28   § 14 (eff. Dec. 1, 2020).

                                                                                            3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.215 Page 3 of 14



 1         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR inmate
 2   trust account statement and prison certificate. See ECF No. 3 at 1-3; 28 U.S.C.
 3   § 1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews, 398 F.3d at 1119. This statement shows
 4   that Plaintiff has had an average monthly deposits of $200.00 and average monthly
 5   balance of $200 but only had an available balance of $0.00 at the time of filing. See ECF
 6   No. 3 at 2. Thus, the Court assesses Plaintiff’s initial partial filing fee to be $40.00
 7   pursuant to 28 U.S.C. § 1915(b)(1) but acknowledges he may be unable to pay that initial
 8   fee at this time. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner
 9   be prohibited from bringing a civil action or appealing a civil action or criminal judgment
10   for the reason that the prisoner has no assets and no means by which to pay the initial
11   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
12   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
13   based solely on a “failure to pay . . . due to the lack of funds available to him when
14   payment is ordered.”).
15         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2),
16   declines to exact the initial filing fee because his trust account statements indicate he may
17   have “no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Secretary of the
18   CDCR or her designee, to instead collect the entire $350 balance of the filing fees
19   required by 28 U.S.C. § 1914 and forward them to the Clerk of the Court pursuant to the
20   installment payment provisions set forth in 28 U.S.C. § 1915(b)(1). See id.
21   II.   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2) and § 1915A
22         A.     Standard of Review
23         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
25   statutes, the Court must sua sponte dismiss a prisoner's IFP complaint, or any portion of
26   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
27   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

                                                                                 3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.216 Page 4 of 14



 1   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 2   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 3   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted).
 4         “The standard for determining whether a plaintiff has failed to state a claim upon
 5   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 6   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 7   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 8   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 9   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
10   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
11   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
12   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
13         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
14   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
15   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
16   relief [is] ... a context-specific task that requires the reviewing court to draw on its
17   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
18   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
19   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
20   (9th Cir. 2009).
21         B.     Plaintiff’s Allegations
22         Defendant Barenchi issued an order to prison officials to “provide Plaintiff with a
23   medical diet due to Plaintiff being diagnosed with celiac disease” which is a disease that
24   causes Plaintiff to be allergic to wheat. See Compl. at 4. Defendants Norris and Bosio
25   are the “dieticians responsible for making [Plaintiff’s] food and ensuring that it is
26   delivered in its entirety.” Id. They are also required to ensure that the food is not
27   “spoiled or rotten” but they have “failed at this.” Id. Plaintiff claims that Defendants
28   have been “delivering food to Plaintiff containing ingredients that contain wheat/gluten

                                                                                  3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.217 Page 5 of 14



 1   knowing Plaintiff is severely allergic to those ingredients.” Id. As a result, Plaintiff has
 2   suffered from “severe medical complications.” Id.
 3         After Plaintiff was given “rotten/spoiled” food, Barenchi issued a chrono directing
 4   that Plaintiff “be allowed to order at his own expense food consistent with his medical
 5   diet needs from an outside vendor.” (Id. at 5.) However, when Plaintiff began to “order
 6   his own food at his own expense” and it was delivered to “R&R,” Defendants Diaz and
 7   Cowart would not allow Plaintiff to have the food by informing him that they had not
 8   received the chrono. Id.
 9         Plaintiff filed an administrative grievance. (See id.) Diaz, Cowart, and Defendant
10   Pollard “issued an official response completely ignoring Plaintiff’s issues presented and
11   granted something to Plaintiff that Plaintiff was already allowed to do by way of a
12   secured right.” (Id.) “Defendants even went so far as to have Plaintiff’s physician recant
13   and deny his own previous CDCR chrono and issue a new CDCR chrono stating that
14   Plaintiff was now not allowed to order his own food at his own expense.” (Id.) Plaintiff
15   claims Barenchi knew Norris and Bosio “were serving Plaintiff rotten and spoiled food,”
16   and food that contained ingredients Plaintiff was allergic to. (Id.)
17         Plaintiff also claims Pollard and Defendant Allison, along with Norris and Bosio,
18   “have been allowing inmates infected with HIV and Hepatitis to make and handle all
19   Plaintiff’s food.” (Id. at 6.) Plaintiff further alleges that Defendants know that these
20   inmates are “avid drug users” and are “frequently caught” by CDCR officials “injecting
21   numerous forms of drugs.” (Id.) Plaintiff “raised these issues” but Defendants “refused
22   to give the inmates any type of screening.” (Id.)
23         Defendants Mejia, Domingo, and Martinez “tampered with and removed
24   documents from Plaintiff’s medical file.” (Id. at 7.) These Defendants also denied
25   Plaintiff access to his medical records. (See id.) Plaintiff contends that Mejia, Domingo,
26   and Martinez, along with Pollard, refused to “list Plaintiff as an American with a
27   disability who falls under the ADA definition of a person with celiac disease. (Id.)
28

                                                                               3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.218 Page 6 of 14



 1         Defendant Randolph is the correctional counselor “responsible for processing
 2   outgoing government claim forms with attached fee waivers forms and certified CDCR
 3   trust account statements” to support a motion to proceed IFP. (Id. at 8.) On July 23,
 4   2019, Randolph took Plaintiff’s documents and placed them in his office. (See id.)
 5   However, Randolph locked his office that day, “leaving Plaintiff’s documents in his
 6   office clearly visible through his office window” and did not “return for over five
 7   weeks.” (Id.) As a result, Plaintiff claims he was “hindered” from filing a “government
 8   claim notice with trust statement.” (Id.) Plaintiff filed a grievance and learned that
 9   Defendant Allen “who works in the trust office also refused to file Plaintiff’s request for
10   a certified trust statement.” (Id.) While Plaintiff claims that these actions caused a
11   “major delay” in filing his government claim but he was “finally able to fie the
12   documents with the Office of Risk and Insurance Management Government Claims
13   Department.” (Id.)
14         Plaintiff claims Defendants are “refusing to allow Plaintiff his right to an attorney
15   visit and an attorney phone call.” (Id. at 9.) He further alleges that Defendants “will not
16   allow” him “access to an attorney” to represent him in this civil proceeding. (Id.)
17         Plaintiff seeks declaratory relief, injunctive relief, $3,000,000 in compensatory
18   damages, and $3,000,000 in punitive damages. (See id. at 10, 12.)
19         C.     Statute of Limitations
20         The Court finds that many of Plaintiff’s claims, alleged to arise at RJD beginning
21   in 2015 and continuing into 2016, are subject to sua sponte dismissal for failing to state a
22   claim upon which relief may be granted pursuant to 28 U.S.C. §1915(e)(2) and
23   § 1915A(b)(1) because they are time-barred. While Plaintiff’s factual allegations are
24   devoid of specific dates as to when these alleged violations occurred, he has attached
25   several exhibits that show these purported events occurred in 2015 and 2016.
26         “A claim may be dismissed [for failing to state a claim] on the ground that it is
27   barred by the applicable statute of limitations only when ‘the running of the statute is
28   apparent on the face of the complaint.’” Von Saher v. Norton Simon Museum of Art at

                                                                               3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.219 Page 7 of 14



 1   Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (quoting Huynh v. Chase Manhattan Bank,
 2   465 F.3d 992, 997 (9th Cir. 2006)). “‘A complaint cannot be dismissed unless it appears
 3   beyond doubt that the plaintiff can prove no set of facts that would establish the
 4   timeliness of the claim.’” Id. (quoting Supermail Cargo, Inc. v. U.S., 68 F.3d 1204, 1206
 5   (9th Cir. 1995)); see also Cervantes v. City of San Diego, 5 F.3d 1273, 1276-77 (9th Cir.
 6   1993) (where the running of the statute of limitations is apparent on the face of a
 7   complaint, dismissal for failure to state a claim is proper, so long as Plaintiff is provided
 8   an opportunity to amend in order to allege facts which, if proved, might support tolling);
 9   see also Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 216 F.3d 764,
10   788 (9th Cir. 2000) (court may raise the defense of statute of limitations sua sponte).
11         Section 1983 contains no specific statute of limitation; therefore, federal courts
12   apply the forum state’s statute of limitations for personal injury actions. Jones v. Blanas,
13   393 F.3d 918, 927 (9th Cir. 2004); Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir.
14   2004); Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Before 2003, California’s
15   statute of limitations was one year. Jones, 393 F.3d at 927. Effective January 1, 2003, the
16   limitations period was extended to two. Id. (citing CAL. CIV. PROC. CODE § 335.1). The
17   law of the forum state also governs tolling. Wallace v. Kato, 549 U.S. 384, 394 (2007)
18   (citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)); Jones, 393 F.3d at 927 (where
19   the federal court borrows the state statute of limitation, the federal court also borrows all
20   applicable provisions for tolling the limitations period found in state law).
21         Under California law, the statute of limitations for prisoners serving less than a life
22   sentence is tolled for an additional two years. CAL. CIV. PROC. CODE § 352.1(a); Johnson
23   v. California, 207 F.3d 650, 654 (9th Cir. 2000), overruled on other grounds, 543 U.S.
24   499 (2005). However, Plaintiff is currently serving a sentence of life without the
25   possibility of parole (“LWOP”) and therefore, is not entitled to the extra two years of
26
27
28

                                                                                3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.220 Page 8 of 14



 1   tolling.2
 2           Unlike the length of the limitations period, however, “the accrual date of a § 1983
 3   cause of action is a question of federal law that is not resolved by reference to state law.”
 4   Wallace, 549 U.S. at 388; Hardin, 490 U.S. at 543-44 (federal law governs when a
 5   § 1983 cause of action accrues). “Under the traditional rule of accrual ... the tort cause of
 6   action accrues, and the statute of limitation begins to run, when the wrongful act or
 7   omission results in damages.” Wallace, 549 U.S. at 391. Put another way, “[u]nder
 8   federal law, a claim accrues when the plaintiff knows or has reason to know of the injury
 9   which is the basis of the action.” Maldonado, 370 F.3d at 955; TwoRivers v. Lewis, 174
10   F.3d 987, 991 (9th Cir. 1999).
11           In this case, some of the “wrongful acts” alleged to have been taken against
12   Plaintiff at RJD occurred well over two years before he filed his Complaint on January
13   21, 2021, and thus, are outside California’s statute of limitations. Plaintiff’s factual
14   allegations in his Complaint are devoid of specific dates. However, a review of many of
15   the exhibits filed in support of his Complaint, see ECF No. 4, indicates that many of his
16   claims relating to CDCR officials purportedly preventing him from ordering food from
17   outside vendors, his claims of spoiled and rotten food, and his allegations that inmates
18   with HIV or hepatitis were permitted to serve food appear to have occurred in 2015 and
19   2016.
20           Based on these documents submitted in support of his factual allegations, the Court
21   concludes Plaintiff had “reason to know” of many of his claims as early as October of
22   2015, more than five years before he filed this case on January 21, 2021, and after the
23   limitations period applicable to his claims elapsed. See Maldonado, 370 F.3d at 955.
24           Finally, Plaintiff’s claims could be considered timely if, in his Complaint, he
25   alleged facts sufficient to show the limitations period may be equitably tolled. See
26
27
     2
      See CDCR Inmate Locator, https:\\www.inmatelocator.cdcr.ca.gov (website last visited February 11.
28   2021.)

                                                                                     3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.221 Page 9 of 14



 1   Cervantes, 5 F.3d at 1276-77. Generally, federal courts also apply the forum state’s law
 2   regarding equitable tolling. Fink, 192 F.3d at 914; Bacon v. City of Los Angeles, 843 F.2d
 3   372, 374 (9th Cir. 1988). Under California law, however, Plaintiff must meet three
 4   conditions to equitably toll the statute of limitations: (1) he must have diligently pursued
 5   his claim; (2) his situation must be the product of forces beyond his control; and (3)
 6   Defendants must not be prejudiced by the application of equitable tolling. See Hull v.
 7   Central Pathology Serv. Med. Clinic, 28 Cal. App. 4th 1328, 1335 (Cal. Ct. App. 1994);
 8   Addison v. State of California, 21 Cal.3d 313, 316-17 (Cal. 1978); Fink, 192 F.3d at 916.
 9         As currently pleaded, however, the Court finds Plaintiff has failed to plead any
10   facts which, if proved, would support any plausible claim for equitable tolling. See
11   Cervantes, 5 F.3d at 1277; Iqbal, 556 U.S. at 679. Accordingly, the Court finds that
12   because it is clear from the face of Plaintiff’s Complaint, his claims relating to his diet,
13   alleged spoiled and rotten food, and food purportedly served by inmates with HIV or
14   hepatitis are barred by the statute of limitations, those claims are subject to sua sponte
15   dismissal for failing to state a claim upon which section 1983 relief may be granted. See
16   28 U.S.C. § 1915(e)(2)(B)(ii); 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Rhodes, 621
17   F.3d at 1004.
18         D.     Grievances
19         Plaintiff seeks to hold Defendants Mejia, Domingo, and Martinez liable for their
20   responses to his administrative grievances. (See Compl. at 7.) However, the Court finds
21   Plaintiff’s Complaint fails to state a claim as to any of the named Defendants because an
22   official’s allegedly improper processing of a prisoner’s grievances or appeals, without
23   more, does not serve as a sufficient basis for section 1983 liability. Ramirez v. Galaza,
24   334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate constitutional
25   entitlement to a specific prison grievance procedure.”) (citation omitted); Mann v. Adams,
26   855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply because defendant
27   fails properly to process grievances submitted for consideration); see also Todd v.
28   California Department of Corrections and Rehabilitation, 615 Fed. Appx. 415, 415 (9th

                                                                                3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.222 Page 10 of 14



 1    Cir. 2015) (district court properly dismissed claim based on improper “processing and
 2    handling of […] prison grievances,” since prisoners have no “constitutional entitlement to
 3    a specific prison grievance procedure”) (citing Ramirez, 334 F.3d at 860) (quotation
 4    marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545, 547 (9th Cir. 2014) (district
 5    court properly dismissed § 1983 claims against defendants who “were only involved in
 6    the appeals process”) (citing Ramirez, 334 F.3d at 860). Simply “‘[r]uling against a
 7    prisoner on an administrative complaint does not cause or contribute to the violation.’”
 8    Ellington v. Clark, 2010 WL 3001427, at *2 (E.D. Cal. Jul. 29, 2010) (quoting George v.
 9    Smith, 507 F.3d 605, 609 (7th Cir. 2007)).
10          For these reasons, the Court finds Plaintiff’s conclusory claims that Defendants
11    failed to properly process or respond to his grievances are insufficient to state any
12    plausible due process claim upon which § 1983 relief may be granted. See Iqbal, 556
13    U.S. at 678-79 (citations omitted).
14          E.     Access to Courts
15          In addition to his claim relating to his grievances, Plaintiff seeks to hold some
16    Defendants liable for not processing his requests for trust account statements which
17    purportedly “hindered” his ability to file a government tort claim. (See Compl. at 8.)
18    Plaintiff also claims that Defendants have hindered access to an attorney in this civil
19    proceeding. (See id.)
20          Prisoners have a constitutional right of access to the courts. Lewis v. Casey, 518
21    U.S. 343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part on other
22    grounds by Lewis, 518 U.S. at 354. In order to state a claim of a denial of the right to
23    access the courts, a prisoner must establish that he has suffered “actual injury,” a
24    jurisdictional requirement derived from the standing doctrine. Lewis, 518 U.S. at 349. An
25    “actual injury” is “actual prejudice with respect to contemplated or existing litigation,
26    such as the inability to meet a filing deadline or to present a claim.” Id. at 348 (citation
27    and internal quotations omitted). The right of access does not require the State to “enable
28    the prisoner to discover grievances,” or even to “litigate effectively once in court.” Id. at

                                                                                  3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.223 Page 11 of 14



 1    354; see also Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury
 2    as the “inability to file a complaint or defend against a charge”). Instead, Lewis holds:
 3                 [T]he injury requirement is not satisfied by just any type of frustrated
            legal claim . . .. Bounds does not guarantee inmates the wherewithal to
 4
            transform themselves into litigating engines capable of filing everything
 5          from shareholder derivative actions to slip-and-fall claims. The tools it
            requires to be provided are those that the inmates need in order to attack
 6
            their sentences, directly or collaterally, and in order to challenge the
 7          conditions of their confinement. Impairment of any other litigating capacity
            is simply one of the incidental (and perfectly constitutional) consequences of
 8
            conviction and incarceration.
 9
10    Id. at 346; see also Spence v. Beard, No. 2:16-CV-1828 KJN P, 2017 WL 896293, at *2-
11    3 (E.D. Cal. Mar. 6, 2017). Indeed, the failure to allege an actual injury is “fatal.” Alvarez
12    v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (stating that “[f]ailure to show that a
13    ‘non-frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518 U.S. at 353
14    & n.4).
15          In addition to alleging an “actual injury,” Plaintiff must also plead facts sufficient
16    to describe the “non-frivolous” or “arguable” nature of underlying claim he contends was
17    lost as result of Defendants’ actions. Christopher v. Harbury, 536 U.S. 403, 413-14
18    (2002). The nature and description of the underlying claim must be set forth in the
19    pleading “as if it were being independently pursued.” Id. at 417.
20          Plaintiff’s Complaint has failed to allege the actual injury required to state an
21    access to courts claim. See Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104.
22    Specifically, Plaintiff has not provided the Court with the “nature and description” of the
23    claims he brought in an action, nor the “non-frivolous” or “arguable” nature of those
24    claims. Harbury, 536 U.S. at 413-14. Thus, the Court finds that Plaintiff’s Complaint
25    fails to include sufficient “factual matter” to show how or why any of the individual
26    Defendants in this case caused him to suffer any “actual prejudice” “such as the inability
27    to meet a filing deadline or to present a claim,” with respect to any case. Lewis, 518 U.S.
28    at 348; Jones, 393 F.3d at 936; Iqbal, 556 U.S. at 678. Because Plaintiff has failed to

                                                                                 3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.224 Page 12 of 14



 1    allege facts sufficient to show that Defendant caused him to suffer any “actual injury”
 2    with respect to any non-frivolous direct criminal appeal, habeas petition, or civil rights
 3    action he may have filed, see Lewis, 518 U.S. at 354, the Court finds Plaintiff’s access to
 4    courts claims must be dismissed for failing to state a plausible claim upon which § 1983
 5    relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii), § 1915A(b)(1); Iqbal, 556 U.S.
 6    at 678.
 7          F.     Leave to Amend
 8          While the Court has dismissed all of Plaintiff’s claims, it must also grant Plaintiff
 9    leave to amend them–if he can. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir.
10    2015) (“A district court should not dismiss a pro se complaint without leave to amend
11    [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the
12    deficiencies of the complaint could not be cured by amendment.’”) (quoting Akhtar v.
13    Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)); Cervantes, 5 F.3d at 1277 (noting that a
14    time-barred action may not ordinarily be dismissed at pleading without leave to amend
15    unless “some fact, evident from the face of the complaint, support[s] the conclusion that
16    the plaintiff could not prevail, as a matter of law, on the equitable tolling issue.”).
17          Should Plaintiff’s Amended Complaint fail to allege facts sufficient to establish the
18    timeliness of his claims, however, he is hereby cautioned that the Court will dismiss the
19    those claims without further leave amend. Plaintiff is also cautioned that while Rule 8 of
20    the Federal Rules of Civil Procedure “does not require detailed factual allegations, . . . it
21    demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
22    Iqbal, 556 U.S. at 678 (internal quotation marks omitted).
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///

                                                                                  3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.225 Page 13 of 14



 1    III.   Conclusion and Order
 2           Based on the foregoing, the Court:
 3           1)    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 4    (ECF No. 2).
 5           2)    DIRECTS the Secretary of the CDCR, or their designee, to collect from
 6    Plaintiff’s trust account the $350 filing fee owed in this case by garnishing monthly
 7    payments from his account in an amount equal to twenty percent (20%) of the preceding
 8    month’s income and forwarding those payments to the Clerk of the Court each time the
 9    amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
10    PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
11    ASSIGNED TO THIS ACTION.
12           3)    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
13    Allison, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
14           4)    DISMISSES Plaintiff’s Complaint (ECF No. 1) sua sponte for failing to
15    state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)
16    and § 1915A(b)(1).
17           5)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
18    which to file an Amended Complaint which cures the deficiencies of pleading noted.
19    Plaintiff’s Amended Complaint must be complete by itself without reference to his
20    original pleading. Defendants not named and any claim not re-alleged in his Amended
21    Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
22    Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
23    pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
24    2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
25    amended pleading may be “considered waived if not repled.”).
26           Plaintiff’s Amended Complaint, should he elect to file one, must be captioned as
27    his “First Amended Complaint,” contain S.D. Cal. Civil Case No. 21cv0124 CAB (AHG)
28    in its caption, and comply both with FED. R. CIV. P. 8 and with S.D. CAL. CIVLR 8.2.a.

                                                                              3:21-cv-0124-CAB-AHG
     Case 3:21-cv-00124-CAB-AHG Document 7 Filed 02/12/21 PageID.226 Page 14 of 14



 1    The Court DIRECTS the Clerk of the Court to provide Plaintiff with a blank copy of its
 2    form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for Plaintiff’s use and to
 3    assist him in complying with LR 8.2.a’s requirements.
 4          IT IS SO ORDERED.
 5    Dated: February 12, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             3:21-cv-0124-CAB-AHG
